 236DECISIONSOF NATIONALLABOR RELATIONS BOARDSuperior Micro Film Systems,Inc. and/or Wilfred W.Burgart and Jesse Guido,Partners d/b/a B. G.Management Company and International Union ofDistrict 50, Allied and TechnicalWorkers of theUnited States and Canada.Case 6-CA-5815June 4, 1975SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 1, 1973, the National Labor RelationsBoard issued an Order' adopting the Decision of anAdministrative Law Judge directing the Respon-dents,inter alia,to offer reinstatement to and tomake whole Gary A. Daugherty, Marian L. Daugh-erty, and Ellen Gallucci for any loss of pay sufferedby reason of Respondents' discrimination againstthem. On October 30, 1973, the United States Courtof Appeals for the Third Circuit entered a judgmentenforcing in full the Board's Order herein.2 Acontroversyhaving arisen over the amount ofbackpay due under the terms of the Board's Order, asenforced by the court, the Regional Director forRegion 6, on January 29, 1975, issued a backpayspecification and notice of hearing setting forthcertain allegations with respect to the amount ofbackpay due said discriminatees. The Respondentsfailed to file an answer to the specification.Counsel for the General Counsel, on February 25,1975, filed a motion for summary judgment directlywith the Board. The Board, on March 10, 1975,issued an order transferring the proceeding to theBoard and a notice to show cause why the GeneralCounsel's motion for summary judgment should notbe granted. Respondents thereafter filed a responseto the notice to show cause in the form of a letter ofMarch 17, 1975, with attachments.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(a)The respondent shall, within 15 days fromthe service of the specification, if any, file ananswer thereto . .. .1201 NLRB 555.(c) If the respondent fails to file any answer tothe specification within the time prescribed bythis section, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to therespondent, find the specification to be true andenter such order as may be appropriate ... .The backpay specification, issued and served ontheRespondents on January 29, 1975, specificallystates that the Respondents shall, within 15 daysfrom the date of the service of the specification, filean answer to the specification with the RegionalDirector for Region 6, and that, if the answer fails todeny the allegations of the specification in themanner required under the Board's Rules andRegulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and the Respondents shall beprecluded from introducing any evidence controvert-ing them.According to the motion for summary judgment,counsel for the General Counsel, having beenadvised that Respondents' counsel had withdrawnfrom the case, telephoned Jesse E. Guido, Respon-dents' president, on February 20, 1975, after the timefor filing an answer had expired, and no answer hadbeen filed, and followed the telephone call with aconfirmatory letter, in both of which he outlined theconsequences of Respondents' failure to answer andadvised of his intention to seek summary judgment.As of the date of the motion for summary judgment,Respondents had not filed an answer to the specifica-tion nor had they requested an extension of time inwhich to file. Respondents have given no reason fortheir failure to file even in the March 17, 1975,response to the notice to show cause, except to statean inability to hire an attorney. The allegations of themotion for summary judgment are, therefore, uncon-troverted.SinceRespondents have not filed ananswer to the specification and have not offered asatisfactory explanation for their failure to do so, theallegations of the specification are, in accordancewith the rules set forth above, deemed to be admittedas true and are so found by the Board.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due each discriminatee is as stated in thecomputations of the specification, and hereinafterorders the payment thereof by the Respondents toeach discriminatee.2 485 F.2d 681.218 NLRB No. 44 SUPERIOR MICRO FILM SYSTEMS237ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,SuperiorMicro Film Systems, Inc. and/or WilfredW. Burgart and Jesse Guido, Partners d/b/a B. G.Management Company, New Kensington, Pennsyl-vania, their officers, agents, successors, and assigns,shallmake whole each of the discriminatees namedbelow by paying to each of them the amount setforth adjacent to his or her name, plus interestaccrued at the rate of 6 percent per annum in themanner prescribed inIsisPlumbing & Heating Co.,138 NLRB 716(1962),until all backpay due is paid,less the tax withholdings required by Federal andstate laws:Gary A. Daugherty$7,847.50Marian L. Daugherty2,704.25EllenGallucci7,525.81